—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered September 16, 1998, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 years, unanimously affirmed.
The challenged portions of the People’s summation were fair response to the summations of defendant and his codefendant (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976), and could not in any event have deprived defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, lv denied 81 NY2d 884), particularly in view of the court’s instructions to the jury. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.